Title: To Benjamin Franklin from Dom ——— Gauthey, 14 March 1783
From: Gauthey, dom ——
To: Franklin, Benjamin


Monsieur,Paris le 14 Mars 1783
Vous avez eu sansdoutte la complaisance de lire le prospectus sur la propagation du son dans des tuyaux que Monsieur Dufourni de Villers, eut la bonté de vous remettre au Musée le 6 du présent, et j’aime à croire que le projet d’une Experience de cette nature, quelqu’en soit l’issüe, n’a put manquer d’interesser un vrai savant, puis qu’elle tend à fixer nos connoissances assez vagues dans cette partie.
Vôtre zele et vôtre amour pour les sciences, que vôtre rare et vaste genie cultive avec autant de succes et font marcher avec autant de rapidité, me sont un sure garand que vous excuserez la liberté que je me donne de vous écrire pour vous prier de me communiquer vos reflexions et vos lumieres à ce sujet.
J’ose même vous demander vôtre suffrage et la permission de pouvoir embelir ma Liste de vôtre nom, si vous jugez que Cette entreprise mérite des Coopérateurs. Ce suffrage est d’un trop grand poids et d’une trop grande authorité pour ne pas l’ambitionner avec ardeur et n’en pas sentir tout l’avantage: et j’ai cru pouvoir me flatter que vous daigneriez acceüillir au moins mes éfforts; puisse le Succès réalisant mes Esperance, justifier cet acceuil, et me fournir des occasions plus particulieres de vous présenter mon hommage et vous faire agrèer le profond Respect et la plus haute Estime avec les quels jay l’honneur d’Etre Monsieur Votre tres humble et tres obeissant serviteur
D Gauthey

adresse Chez Monsieur Gardeur sculpteur cloitre st jacques l’hopital rue mauconseil a paris

 
Notation: Gauthey 14 Mars 1783.
